Citation Nr: 1810700	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  17-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss prior to March 9, 2017, and in excess of 40 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2017).  38 U.S.C. §7107(a)(2) (2012)

The Veteran served on active duty from September 1959 to September 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

In September 2017, the Veteran's widow informed the RO that the Veteran died on September [REDACTED], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §  20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record demonstrates that the appellant died during the pendency of the appeal..  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010 (b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010 (a). 

The Veteran's widow filed an Intent to File a Claim for Pension and/or DIC (VA Form 21-0966) in September 2017.  The record before the Board does not establish that the Agency of Original Jurisdiction (AOJ) has made a determination as to the eligibility of the widow to substitute for the Veteran in this case.  The AOJ must make such a determination in the first instance.  See VA Fast Letter 10-30 (revised April 3, 2013).  The Board further notes that if the widow's request for substitution is denied, she may still pursue the issues on appeal as claims for accrued benefits.  See 38 C.F.R.  § 3.1000(a) (making a distinction between claims for accrued benefits and substitution as claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the veteran's death). 




      (CONTINUED ON NEXT PAGE)





ORDER

The appeal is dismissed.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


